Citation Nr: 0529548	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  99-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for calcified pleural plaques due to asbestos exposure.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due solely to the service-
connected disability.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from January 1957 to January 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In February 2004, the Board denied the present appeal as to 
both issues.  The appellant subsequently initiated an appeal 
to the U. S. Court of Appeals for Veterans Claims 
(hereinafter the Court).  In June 2005, both parties filed a 
Joint Motion for Remand which the Court granted by Order 
dated June 28, 2005.  The Court did not retain jurisdiction 
over this matter.  The case has now been returned to the 
Board for further action as directed by the Joint Motion for 
Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant is service-connected for calcified pleural 
plaques due to asbestos exposure which cause a restrictive 
lung impairment.  This disability has been evaluated as 
10 percent disabling under the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code 6845.  As pointed out by the Board in 
its February 2004 decision, the relevant rating criteria 
involve the post-bronchodilator findings of forced expiratory 
volume in one second (FEV-1), the ratio of FEV-1 to forced 
vital capacity (FVC), or the diffusion capacity of the lung 
for carbon monoxide using the single breath method (DLCO(SB)) 
as obtained on pulmonary function testing.  Maximum oxygen 
consumption measured in ml/kg/min, and/or the presence of cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute respiratory failure, or a 
requirement for outpatient oxygen therapy are also relevant 
to rating the more severe manifestations of a restrictive 
lung disease.  

The June 2005 Joint Motion for Remand, which now constitutes 
the law of the case in this appeal, directs that the 
appellant be accorded a thorough examination of his pulmonary 
function which takes into account his correct height as 
accurately and contemporaneously measured by the examiner, 
since the record reflects various recorded heights for the 
appellant on various medical examinations, and these 
discrepancies have affected the examination results.  It was 
also directed that the Board discuss the veteran's Social 
Security records in considering his claims for an increased 
rating as well as his claim of unemployability.  In addition, 
as the appellant's respiratory disability constitutes the 
sole service-connected disability, it will also be helpful to 
request that the examiner provide an opinion concerning the 
effect of this disability upon the appellant's employability.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain and incorporate 
into the claims file copies of all 
relevant VA medical records not already 
of record.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for a thorough and 
complete VA examination, including 
pulmonary function testing, to determine 
the current severity of the service-
connected calcified pleural plaques 
causing restrictive lung impairment.  The 
claims file should be made available to 
the VA examiner for review in connection 
with this examination, and the 
examination report should note that the 
file was available for review.  The 
examiner is also directed to accurately 
measure the appellant's height and to 
take this height into account in 
reporting the results of the appellant's 
pulmonary function testing.  At a 
minimum, the examination report should 
include the post-bronchodilator findings 
of FEV-1, FEV-1/FVC, and DLCO (SB).  
Maximum oxygen consumption measured in 
ml/kg/min, and/or the presence of cor 
pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute 
respiratory failure, or a requirement for 
outpatient oxygen therapy should also be 
noted as they are also relevant to rating 
the more severe manifestations of a 
restrictive lung disease.  The VA 
examiner is also requested to provide a 
medical opinion concerning the impact of 
the service-connected calcified pleural 
plaques on the appellant's ability to 
work.  The rationale for all opinions 
expressed should also be included in the 
report of this examination.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications.  This readjudication 
should include a consideration and 
discussion of the records received from 
the Social Security Administration in the 
context of these claims.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

